Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 1-20 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments regarding the motivation for combining the material property of elastic elongation of at least 25% as cited in Chen et al. into the prior art combination of Andersen/McLaughlin are persuasive as related on page 15 lines 20-page 16 line 7. The position taken by applicant that the teaching of Chen to dental flossing material with an elastic property for improved flossing does not clearly direct one having ordinary skill in the art to incorporate the elastic elongation into a tray of the combined Andersen/McLaughlin nor even would such teaching of Chen provide a motivation for the new limitations of a preformed three-dimensional tray of a thermoplastic elastomer which such an elastic elongation that has the inner surface that would contact teeth when worn. The criticality of the elastic elongation as claimed provides for adaptability and enhanced comfort when worn and would remove such a limitation from a mere fine tuning of a material property of elastic elongation and further such a parameter is was not found in the art of Andersen or McLaughlin to adjust but was only found in Chen. As such the prior art of record fails to teach or render obvious a non-customized dental treatment tray with a barrier layer from a non-silicone thermoplastic elastomer with a preformed three-dimensional structure a horseshoe-shaped curvature, devoid of structures, the non-silicone thermoplastic elastomeric material having an elastic elongation of at least 25% and an inner treatment surface to contact teeth when worn as recited in independent claims 1, 12, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW P SAUNDERS/Examiner, Art Unit 3772                                                                                                                                                                                                        02/24/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772